MELTON, Justice,
concurring specially
Although I concur in Division 1 of the majority opinion, I cannot concur fully in the analysis of Division 2. As it is written, Division 2 may give the impression that this Court is deciding issues relating to the duty to warn not only Fletcher, but the duty to warn her father as well. Our analysis in this case does not and should not reach or analyze the issue of CertainTeed’s duty to warn Fletcher’s father or the ramifications of any failure to warn Fletcher’s father. In her complaint, Fletcher premised her duty to warn claim on a duty to warn Fletcher or others similarly situated to her. Fletcher’s father is not similarly situated to Fletcher, so he is not encompassed by Fletcher’s duty to warn claim. Therefore, our analysis must be limited to the issues relating to the failure to warn Fletcher, not her father in this case. I also write separately to emphasize that our opinion likewise does not address whether Fletcher might have a claim as an alleged injured party resulting from the failure to warn Fletcher’s father, which is different, from a claim that Fletcher, *332herself, should have been warned. See Folsom v. Kawasaki Motors Corp., U.S.A., 509 FSupp.2d 1364, 1367 (II) (M.D. Ga. 2007) (question of fact remained whether improper warning to operator of jet ski caused injury to nearby swimmer). However, as already stated, Fletcher claimed that there was a duty to warn her and those similarly situated, not her father. Because I believe that Division 2 might cause confusion on all of these points, I must concur in judgment only as to that division.
Decided November 30, 2016
Reconsideration denied December 8, 2016.
Hawkins, Parnell, Thackston & Young, Erin E. Shofner, David C. Marshall; Schiff Hardin, Michael K. Wolensky, for appellant.
Buck Law Firm, Robert C. Buck, Juliana Y Sleeper, for appellee.
Shook, Hardy & Bacon, Leonard Searcy II, Mark Behrens, Cary Silverman; Bryan Cave, William V. Custer IV, Edwin M. Cook, amici curiae.